Michigan. supreme court.
OF THE TERM OF SEPTEMBER, IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY ONE.
James Fulton of the County of S* Clair, is delivered to bail, on a cepi corpus, unto David C. McKinstry, of the County of Wayne, yeoman and Conrad Ten Eyck of the County of Wayne, yeoman, and John S. Roby, of the County of Wayne, Merchant., at the suit of John Meldrum, in a plea of Debt on Bond. Charles C. Trowbridge
Comr of Bail
Wayne County, T.M.
Hunt & Larned Atts for DeP
[Indorsement]
Territory of Michigan, ss:
The within named Defendant having on the prayer and for the indemnity of his manucaptors been committed to the custody of the Sheriff of the County of Wayne, in the Territory aforesaid, at the Suit of the Plaintiff on the within plea, the Said manucaptors of their recognizance within Contained are fully exonerated. Melvin Dorr Clerk
Dated Detroit Septr 9th 1822.